o f f i c e o f t h e c h i e f c o u n s e l number release date uil department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ------------------------------ ---------------------------- -------------- ----------------------- cc ita b01 genin-103531-13 -------------- dear this responds to your letter of date to the office of the associate chief_counsel international concerning the tax treatment of certain amounts paid to a us citizen pursuant to a marital settlement agreement this area of the internal_revenue_code falls under the jurisdiction of the office of the associate chief_counsel income_tax and accounting for this reason your letter was forwarded to this office for reply your letter states that the marital settlement agreement may provide in part that payments of spousal support made are expressly designated as payments that are not includable in gross_income of the payee under sec_71 and not allowable as a deduction for the payor under sec_215 sec_71 of the internal_revenue_code provides that gross_income includes amounts received as alimony or separate_maintenance sec_71 defines alimony or separate_maintenance as any payment in cash if a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includable in gross_income under sec_71 and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse in addition the payor and payee spouses cannot file a joint_return under sec_71 a divorce_or_separation_instrument means in part a decree of divorce or separate_maintenance or a written instrument incident to such decree or a written_separation_agreement genin-103531-13 sec_215 provides that in the case of an individual there shall be allowed as a deduction an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year sec_215 provides that the term alimony_or_separate_maintenance_payment means any alimony_or_separate_maintenance_payment as defined in sec_71 which is includable in the gross_income of the recipient under sec_71 if a divorce_or_separation_instrument designates that a payment otherwise qualifying as alimony shall be excludable from the gross_income of the payee and nondeductible by the payor then that payment does not satisfy sec_71 in that case the payment does not meet the statutory definition of alimony under sec_71 includable in gross_income correlatively the payment is not deductible under sec_215 see q and a-8 of sec_1_71-1t of the income_tax regulations this letter has called your attention to certain general principles of the law it is intended for information purposes only and does not constitute a ruling see section dollar_figure of revproc_2014_1 2014_1_irb_7 date if you need any additional assistance please contact -------------- an attorney of my staff ------------------------- ------- -- sincerely lewis k brickates chief branch office of the associate chief_counsel income_tax and accounting
